UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7514



CLAYTON LORENZO THOMAS,

                                            Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                          Respondents -   Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-02-2572-JFM)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clayton Lorenzo Thomas, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Clayton Lorenzo Thomas appeals from the denial of his 28

U.S.C. § 2254 (2000) petition by the district court.                       An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a   circuit        judge    or    justice    issues    a    certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(2000).             This court will not

issue a certificate of appealability as to claims dismissed by a

district     court    on     procedural         grounds    unless    the    movant     can

demonstrate    both        “(1)    ‘that   jurists    of    reason    would     find    it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”              Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

             We have reviewed the record and determine that Thomas has

not made the requisite showing.                  See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).               Accordingly, we deny a certificate of

appealability        and    dismiss       the    appeal.      Thomas’       motion     for

appointment of counsel contained in his informal brief on appeal is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                              DISMISSED


                                           - 2 -